In an action for a divorce and ancillary relief, the defendant appeals from (1) a decision of the Supreme Court, Nassau County (Stack, J.), dated October 11, 2000, and (2) a judgment of the same court, entered November 8, 2000, which, upon the decision, directed that the parties be reimbursed for their separate contributions toward the purchase of the marital residence from the proceeds of its sale and then share the remaining proceeds equally.
Ordered that the appeal from the decision is dismissed, as no appeal lies from a decision (see, Schicchi v Green Constr. Corp., 100 AD2d 509); and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the plaintiff is awarded one bill of costs.
Since the antenuptial agreement is clear and unambiguous, *393the parties’ intent must be determined from within the four comers of the agreement (see, Matter of Meccico v Meccico, 76 NY2d 822). The Supreme Court correctly determined that, pursuant to the terms of the antenuptial agreement, the parties intended that the proceeds from the plaintiffs sale of her former separate residence were to remain her separate property, even though those proceeds were subsequently contributed toward the purchase of the parties’ marital residence.
The defendant’s remaining contentions are without merit. S. Miller, J. P., Friedmann, Adams and Cozier, JJ., concur.